                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:17-CV-29-FL
  HSG, LLC d/b/a “HIGH SPEED GEAR,”
                 Plaintiff,
                                                   ORDER GRANTING EDGE-
          v.                                       WORKS’ MOTION TO SEAL

  EDGE-WORKS MANUFACTURING
  COMPANY d/b/a “G-CODE,”
                 Defendant.



                                              ORDER

       Before the Court is Defendant’s Motion to (a) seal the following underacted versions of

Edge-Works’ recent filings: (i) Defendant Edge-Works Memorandum in Support of Motion for

Attorneys’ Fees (DE 173); (ii) Declaration of Gregory D. Latham in Support of Edge-Works’

Motion for Attorneys’ Fees (DE 174); and (iii) Declaration of Scott Evans in Support of Edge-

Works’ Motion for Attorneys’ Fees (DE 177) (collectively, the “Sealed Documents”); and (b) unseal

Edge-Works’ (i) Motion for Attorneys’ Fees (DE 172); (ii) Declaration of Brandon Neuman in

Support of Edge-Works’ Motion for Attorneys’ Fees (DE 175); and (iii) Declaration of Robert

Detwiler in Support of Edge-Works’ Motion for Attorneys Fees (DE 176) (collectively, the “Non-

Confidential Filings”).   The Court finds that this Motion is filed pursuant to the terms of Section

3(a) and 3(b) of the Protective Order entered on May 8, 2017 (DE #42).

          This Court finds that Edge-Works has complied with the terms of the Protective Order by

  publicly filing contemporaneously with this motion redacted versions of the Sealed Documents.

          For these reasons, and for good cause shown, the Defendant’s Motion to Seal the

  proposed Sealed Document is GRANTED.
       IT IS FURTHER ORDERED that the unredacted versions of the Sealed Documents (DE

# 173, 174, and 177) shall be SEALED until further order of this Court.

    IT IS FURTHER ORDERED that the Clerk is directed to unseal the previously filed versions

of the Non-Confidential Filings (DE # 172, 175, and 176) that were provisionally filed under seal.



       SO ORDERED, this 3rd day of April                 , 2019.




                                            UNITED STATES DISTRICT JUDGE
